CLD-281                                                   NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                                 No. 10-1700
                                 ___________

                            DAWN MARIE BALL,
                                           Appellant

                                       v.

DR. FAMIGLIO; GLORIA DIGGAN, R.N.; NURSE DILLELA; VANESSA NICOLA,
Hygienist; NELMS, Dentist; NURSE GREEN; BRIAN MENCH, Nurse; MRS. MENCH;
 MS. JARRET; MS. BROWN; MS. WELL CHANCE; NURSE BOYER; P.A. EGAN;
      P.A. HIMELSBACH; ERICA STROUP; EYE DOCTOR; MS. JOHNSON;
 MAJOR SMITH; DR. FABIAN; CAPTAIN PINARD; MS. GAMBLE; DR. WOODS;
   DR. SHIPTOWSKI; SGT. RAGAR; SGT. SAAR; SGT. JOHNSON; LT. BOYER
                   ____________________________________

                On Appeal from the United States District Court
                    for the Middle District of Pennsylvania
                          (D.C. Civ. No. 08-cv-00700)
                   District Judge: Honorable Yvette Kane
                 ____________________________________

               Submitted for Possible Dismissal Under 28 U.S.C.
                 ' 1915(e)(2)(B) and Possible Summary Action
               Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               September 2, 2010

       Before: BARRY, FISHER and GREENAWAY, JR.,            Circuit Judges.

                           (Filed: October 7, 2010 )
                                  _________

                                  OPINION
                                  _________

PER CURIAM
        Dawn Marie Ball appeals from the District Court=s order denying her motion for a

preliminary injunction. We will affirm. See 3d Cir. L.A.R. 27.4 (2008); 3d Cir. I.O.P.

10.6.

                                              I.

        Ball, a Pennsylvania prisoner proceeding pro se, filed suit under 42 U.S.C. ' 1983

against twenty-eight prison medical personnel. Her amended complaint may be liberally

construed to allege that defendants exhibited deliberate indifference to her serious

medical needs in violation of the Eighth Amendment. She alleges, among other things,

that defendants denied her dental care, a cane and wheelchair, physical therapy and sick

calls; delayed providing her with eyeglasses; and either denied her medication or,

alternatively, gave her the wrong medication, which caused Asevere major breakdowns.@

        By order entered March 26, 2009, the District Court directed Ball to file a second

amended complaint to permit defendants to respond to the specific allegations against

them. Ball did not file a second amended complaint. Instead, she filed a motion for

preliminary injunctive relief. In that motion, Ball sought an injunction against various

parties not named as defendants in her amended complaint and asserted claims and

injuries largely unrelated to those alleged in that complaint.1 Among other things, she


        1
         Ball included in the caption of her motion the civil action numbers of both this
suit and M.D. Civ. No. 08-cv-00701. Many of the allegations contained in her motion
relate to her complaint in that suit, and this identical motion was docketed in that suit and
remains pending as of the date of this memorandum.


                                              2
alleged that a corrections officer, not named as a defendant, assaulted her and sought an

order directing him to Astay away from me,@ and she complained of the search of her cell

and confiscation of her property and sought its return.

       The District Court denied the motion by order entered February 4, 2010. In doing

so, the District Court noted that Ball=s motion sought relief against parties not named as

defendants, that Ball could file a separate action against those individuals if she wished,

and that certain of her allegations had become moot or were otherwise legally deficient.

Ball appeals.

                                             II.

       We have jurisdiction to review the denial of preliminary injunctive relief pursuant

to 28 U.S.C. ' 1292(a)(1).2 We do so for abuse of discretion, though we review

underlying conclusions of law de novo. See Adams v. Freedom Forge Corp., 204 F.3d

475, 484 (3d Cir. 2000). A preliminary injunction is an extraordinary remedy, and the

party seeking it must show, at a minimum, a likelihood of success on the merits and that

they likely face irreparable harm in the absence of the injunction. See id. As these

elements suggest, there must be A>a relationship between the injury claimed in the party=s

motion and the conduct asserted in the complaint.=@ Little v. Jones, 607 F.3d 1245, 1251


       2
        The District Court=s February 4 order also denied motions that Ball had filed for
the appointment of counsel and entry of a default judgment. Our jurisdiction does not
extend to those rulings. See Smith-Bey v. Petsock, 741 F.2d 22, 26 (3d Cir. 1984);
Murphy v. Helena Rubenstein Co., 355 F.2d 553, 553 (3d Cir. 1965).


                                              3
(8th Cir. 2010) (quoting Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994)); see also

Adams, 204 F.3d at 489-90 (affirming denial of injunction where plaintiffs= harm was

Ainsufficiently related to the complaint and [did] not deserve the benefits of protective

measures that a preliminary injunction affords@).

       We agree that Ball failed to satisfy these requirements here. As the District Court

noted, the individuals whose conduct she sought to enjoin are not named as defendants in

this action. In addition, most of the relief she requests is completely unrelated to the

allegations contained in her amended complaint. See Devose, 42 F.3d at 471 (affirming

denial of injunction sought on the basis of Anew allegations of mistreatment that are

entirely different from the claim raised and the relief requested in [plaintiff=s] inadequate

medical treatment lawsuit@). The only requests for relief arguably related to her

complaint are that she Awant[s] medical treatment when requested@ and for her Ameds not

to be stopped[.]@ With respect to those requests, however, she has not alleged any reason

to believe that any particular medical care or medication will not be provided in the future

or that, if it is not, any resulting harm would be irreparable. See Adams, 204 F.3d at 488

(Athe risk of irreparable harm must not be speculative@). Thus, the District Court did not

abuse its discretion in denying her motion for injunctive relief.

       Accordingly, we will affirm the judgment of the District Court. Ball=s motion for

the appointment of counsel on appeal is denied.




                                              4